IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                  September 2014 Term
                                   _______________                       FILED
                                                                  November 18, 2014
                                                                      released at 3:00 p.m.
                                      No. 11-1503                   RORY L. PERRY II, CLERK
                                                                  SUPREME COURT OF APPEALS
                                    _______________                    OF WEST VIRGINIA



                 RE: PETITION FOR ATTORNEY FEES AND COSTS

                                 SANDRA CASSELLA,

                                Claimant Below, Petitioner


                                            v.

                        MYLAN PHARMACEUTICALS, INC.,

                           Employer Below, Respondent


       ____________________________________________________________

      PETITION FOR ATTORNEY FEES AND COSTS GRANTED; AND

 REMANDED TO THE WORKERS’ COMPENSATION OFFICE OF JUDGES FOR

    DETERMINATION OF REASONABLE ATTORNEY FEES AND COSTS

    ____________________________________________________________

                              Submitted: September 10, 2014

                                Filed: November 18, 2014


Mikel R. Kinser, Esq.                            H. Dill Battle III, Esq.
Rollins Law Office                               Spilman Thomas & Battle, PLLC
Fort Myers, Florida                              Charleston, West Virginia
Attorney for the Petitioner                      Attorney for the Respondent


JUSTICE BENJAMIN delivered the Opinion of the Court.

JUSTICE KETCHUM dissents and reserves the right to file a dissenting opinion.
                              SYLLABUS BY THE COURT



              1.     “Where the issue on appeal . . . is clearly a question of law or

involving an interpretation of a statute, we apply a de novo standard of review.” Syl. pt.

1, in part, Chrystal R.M. v. Charlie A.L., 194 W. Va. 138, 459 S.E.2d 415 (1995).



              2.     “The presumption is that a statute is intended to operate

prospectively, and not retrospectively, unless it appears, by clear, strong and imperative

words or by necessary implication, that the Legislature intended to give the statute

retroactive force and effect.” Syl. pt. 4, Taylor v. State Comp. Comm’r, 140 W. Va. 572,

86 S.E.2d 114 (1955).



              3.     “A law is not retroactive merely because part of the factual situation

to which it is applied occurred prior to its enactment; only when it operates upon

transactions which have been completed or upon rights which have been acquired or

upon obligations which have existed prior to its passage can it be considered to be

retroactive in application.” Syl. pt. 3, Sizemore v. State Workmen’s Comp. Comm’r, 159

W. Va. 100, 219 S.E.2d 912 (1975).



              4.     West Virginia Code § 23-5-16(c) (2013) applies prospectively to a

final order that successfully resolves the denial of medical benefits in favor of a claimant

where the order is entered after the effective date of the statute, July 12, 2013.


                                              i
              5.     When a petition for attorney fees and costs is received by this Court

as the result of an administrative appeal, this Court has the authority to set the appropriate

amount of attorney fees and costs or the Court may, in its discretion, instead remand to

the proper administrative body to determine the appropriate award of attorney fees and

costs.




                                              ii
Benjamin, Justice:



                  This case arises from a petition for an award of claimant’s attorney fees and

costs filed with this Court by Petitioner Sandra K. Cassella after she prevailed before this

Court in a workers’ compensation claim in which she sought medical benefits. For the

reasons provided below, we grant the petitioner’s petition, and we remand this case to the

Workers’ Compensation Office of Judges for a determination of reasonable fees and

costs.



                                            I. FACTS

                  By order dated June 25, 2010, the claims administrator denied authorization

for pain clinic treatment to Petitioner Sandra K. Cassella. By order dated February 10,

2011, the Workers’ Compensation Office of Judges reversed the claims administrator and

found that the requested pain clinic treatment constituted reasonable medical treatment

secondary to the petitioner’s compensable condition.1           The Workers’ Compensation

Board of Review reversed the order of the Office of Judges on October 3, 2011, and

reinstated the claims administrator’s decision denying pain clinic treatment. The

petitioner subsequently appealed the decision of the Board of Review to this Court.



                  On July 12, 2013, a legislative amendment to W. Va. Code § 23-5-16

became effective. Pertinent to this case, new subsection (c) of the statute provides that the

         1
             The petitioner’s claim was held compensable for sacroiliac sprain.

                                                 1

payment of attorney fees and costs for successful recovery of denied medical benefits

may be charged or received by an attorney and paid by the private carrier or self-insured

employer for a claimant or dependent.



               By a memorandum decision filed on October 24, 2013, this Court reversed

the decision of the Board of Review regarding the petitioner’s request for medical

benefits, and we remanded the case with direction to the Board of Review to reinstate the

order of the Office of Judges. This Court’s mandate issued on November 25, 2013, and

the memorandum decision became final.



               On December 2, 2013, the petitioner filed with this Court a Petition for

Award of Claimant’s Attorney Fees and Costs pursuant to W. Va. Code § 23-5-16(c).2

Subsequently, Respondent Mylan Pharmaceuticals, Inc. filed a written response in

opposition to the petition which this Court refused.



               By order dated June 13, 2014, this Court scheduled the matter for oral

argument under Rule 20 of the Rules of Appellate Procedure.3 The Court also directed

the parties to file additional briefs addressing several issues. Having carefully considered

       2
         The petitioner’s Petition For Award Of Claimant’s Attorney Fees and Costs
represents that her attorney worked a total of eleven hours on the research and
preparation of the petition and appendix in her appeal of the Board of Review’s denial of
medical benefits. Regarding costs, the petition lists a total of $47.55 for appendix labels
and postage for the petition to this Court.
       3
           Both parties waived oral argument and the matter was submitted on briefs.
                                             2
the briefs of the parties and the applicable law, this Court now will proceed to decide the

issues before us.



                                II. STANDARD OF REVIEW

              The resolution of the issues in this case requires this Court to determine the

meaning or application of W. Va. Code § 23-6-16(c) (2013). Under our law, “[w]here

the issue on an appeal . . . is clearly a question of law or involving an interpretation of a

statute, we apply a de novo standard of review.” Syl. pt. 1, in part, Chrystal R.M. v.

Charlie A.L., 194 W. Va. 138, 459 S.E.2d 415 (1995). Accordingly, this Court’s standard

of review in this case is de novo.




                                      III. DISCUSSION

              The sole issue in this case centers on the application of W. Va. Code § 23­

5-16(c). This code section provides:

                      (c) Except attorney’s fees and costs recoverable
              pursuant to subsection (c), section twenty-one [§ 22B-2C-21],
              article two-c of this chapter, an attorney’s fee for successful
              recovery of denied medical benefits may be charged or
              received by an attorney, and paid by the private carrier or
              self-insured employer, for a claimant or dependent under this
              section. In no event may attorney’s fees and costs be awarded
              pursuant to both this section and subsection (c), section
              twenty-one, article two-c of this chapter.

                         (1) If a claimant successfully prevails in a proceeding
                    relating to a denial of medical benefits brought before the
                    commission, successor to the commission, other private

                                               3
               carrier or self-insured employer, whichever is applicable,
               as a result of utilization review, arbitration, mediation or
               other proceedings, or a combination thereof, relating to
               denial of medical benefits before the Office of Judges,
               Board of Review or court, there shall additionally be
               charged against the private carriers or self-insured
               employers, whichever is applicable, the reasonable costs
               and reasonable hourly attorney fees of the claimant.
               Following the successful resolution of the denial in favor
               of the claimant, a fee petition shall be submitted by the
               claimant’s attorney to the Insurance Commissioner or his
               or her successors, arbitrators, mediator, the Office of
               Judges, the Board of Review, or court, whichever enters a
               final decision on the issue. An attorney representing a
               claimant must submit a claim for attorney fees and costs
               within thirty days following a decision in which the
               claimant prevails and the order becomes final.

                   (2) The Insurance Commissioner or his or her
               successors, arbitrators, mediator, the Office of Judges, the
               Board of Review, or court shall enter an order within thirty
               days awarding reasonable attorney fees not to exceed $125
               per hour and reasonable costs of the claimant to be paid by
               the private carriers or self-insured employers, whichever is
               applicable, which shall be paid as directed. In no event
               may an award of the claimant’s attorney’s fees under this
               subsection exceed $500 per litigated medical issue, not to
               exceed $2,500 in a claim.

                    (3) In determining the reasonableness of the attorney
               fees to be awarded, the Insurance Commission, arbitrator,
               mediator, Office of Judges, Board of Review, or court shall
               consider the experience of the attorney, the complexity of
               the issue, the hours expended, and the contingent nature of
               the fee.



            At the outset of our discussion of this statute, we note that W. Va. Code §

23-5-16(c) was enacted with the recommendation of West Virginia’s Access to Justice



                                          4

Commission.4 The purpose of the statute is to provide a financial incentive for lawyers to

represent workers’ compensation claimants seeking medical benefits. Prior to the

enactment of the statute, claimants often had difficulty retaining legal counsel in these

types of cases because claimants could not afford the hourly rates charged by counsel and

because there was no award basis by which counsel could be retained with a contingency

relationship.



                    Does W. Va. Code § 23-5-16(c) apply retroactively?

                The issue as framed by the parties is whether W. Va. Code § 23-5-16(c)

applies retroactively. Simply put, W. Va. Code § 23-5-16(c) does not apply retroactively.

This Court has held that “[t]he presumption is that a statute is intended to operate

prospectively, and not retrospectively, unless it appears, by clear, strong and imperative

words or by necessary implication, that the Legislature intended to give the statute

retroactive force and effect.” Syl. pt. 4, Taylor v. State Comp. Comm’r, 140 W. Va. 572,

86 S.E.2d 114 (1955). Nowhere in the statute at issue are there clear, strong, and

imperative words indicating that the statute applies retroactively, nor does such appear by

necessary implication.



                This, however, does not resolve the issue. The petitioner argues that it is not

necessary to apply the statute retroactively in order to grant her petition for attorney fees

       4
        The Access to Justice Commission was created by this Court in 2009 to assess
the needs of citizens of the State in accessing the civil justice system in a meaningful
manner.
                                               5

and costs. According to the petitioner, her right to attorney fees and costs did not vest

until this Court’s decision became final and successfully resolved the denial of medical

benefits in her favor. This occurred on the Court’s issuance of the mandate on November

25, 2013. The petitioner concludes that because W. Va. Code § 23-5-16(c) became

effective on July 12, 2013, its application to the successful resolution of the denial of

medical benefits in her favor several months later is not retroactive.



              The respondent counters that because the effective date of W. Va. Code §

23-5-16(c) was July 12, 2013, and because the petitioner’s request for medical benefits

was denied by the claims administrator on June 25, 2010, any application of W. Va. Code

§ 23-5-16(c) to the petitioner’s request for attorney fees and costs would necessarily be

retroactive in nature. For support, the respondent cites this Court’s opinion in Wampler

Foods v. Workers’ Comp. Div., 216 W. Va. 129, 602 S.E.2d 805 (2004), in which we

explained that an “award” is any action taken on an issue and the law in effect on the date

of the “award” controls the adjudication of the particular issue within the claim, not the

law in effect on the date of the injury.



              After considering the parties’ arguments, this Court finds that application of

W. Va. Code § 23-5-16(c) to the petitioner’s request for attorney fees and costs is not a

retroactive application of the statute. Significantly, the specific language of W. Va. Code

§ 23-5-16(c) does not refer to the date on which a claimant’s claim for medical benefits

was first acted upon as being the operative time at which a fee petition will be

                                              6

considered. Therefore, this Court’s opinion in Wampler is not instructive on this issue.

Instead, the statute, in its express language, becomes applicable when “a claimant

successfully prevails in a proceeding relating to a denial of medical benefits.” W. Va.

Code § 23-5-16(c)(1) (Emphasis added.). The statute further indicates that

              [f]ollowing the successful resolution of the denial in favor of
              the claimant, a fee petition shall be submitted by the
              claimant’s attorney to the Insurance Commissioner or his or
              her successors, arbitrators, mediator, the Office of Judges, the
              Board of Review, or court, whichever enters a final decision
              on the issue.

Id. It is clear from this statutory language that the statute at issue becomes operative when

there is a final order successfully resolving the denial of medical benefits in favor of the

claimant, not when the initial claims decision is made.



              The final order successfully resolving the denial of medical benefits in

favor of the petitioner was on November 25, 2013, the date on which the mandate was

issued on the memorandum decision which ordered the reinstatement of the petitioner’s

medical benefits. Under our law,

                     [a] law is not retroactive merely because part of the
              factual situation to which it is applied occurred prior to its
              enactment; only when it operates upon transactions which
              have been completed or upon rights which have been
              acquired or upon obligations which have existed prior to its
              passage can it be considered to be retroactive in application.

Syl. pt. 3, Sizemore v. State Workmen’s Comp. Comm’r, 159 W. Va. 100, 219 S.E.2d 912

(1975). The fact that a claimant filed her original claim for medical benefits and it was

first acted upon prior to the effective date of W. Va. Code § 23-5-16(c) does not make the

                                             7

application of the statute to the petitioner’s case retroactive. By the statute’s language, the

initial action made on a claim for medical benefits is not the event that triggers the

operation of the statute. Instead, a final order resolving a denial of medical benefits in the

claimant’s favor is the triggering event for the purpose of W. Va. Code § 23-5-16(c).

Significantly, it is only when a final order is entered that the claimant acquires the right to

attorney fees and costs, and it is only then that the private carrier or self-insured employer

may become obligated to pay to the claimant attorney fees and costs. If this triggering

event occurs after the effective date of W. Va. Code § 23-5-16(c), the operation of the

statute on that event is not retroactive. Therefore, we now hold that W. Va. Code § 23-5­

16(c) (2013) applies prospectively to a final order that successfully resolves the denial of

medical benefits in favor of a claimant and which is entered after the effective date of the

statute, July 12, 2013.



              In the instant case, the final order resolving the denial of medical benefits in

the petitioner’s favor was entered on November 25, 2013, which is after the effective date

of W. Va. Code § 23-5-16(c). As a result, the application of W. Va. Code § 23-5-16(c) to

the final order in this case is prospective so that the petitioner may seek and collect

attorney fees and costs from the respondent pursuant to W. Va. Code § 23-5-16(c).



              This Court has decided that the petitioner is entitled to attorney fees and

costs pursuant to W. Va. Code § 23-5-16(c) (2013), for prevailing on her request for

medical benefits in this Court’s October 24, 2013, memorandum decision. With regard to

                                              8

the determination of appropriate attorney fees and costs, generally, where attorney fees

and/or costs are awarded by the Supreme Court pursuant to Rule 24 of the West Virginia

Rules of Appellate Procedure, the Court has the authority to set the amount of the award

or the Court may, in its discretion, instead direct the trial court to determine the amount

of the appropriate attorney fee on remand. Similarly, when a petition for attorney fees

and costs is received by this Court as the result of an administrative appeal, this Court has

the authority to set the appropriate amount of attorney fees and costs or the Court may, in

its discretion, instead remand to the proper administrative body to determine the

appropriate award of attorney fees and costs. In the instant case, because an evidentiary

hearing may be necessary to determine the amount of reasonable attorney fees and costs

according to the guidelines set forth in this opinion, we deem it best to remand this case

to the Office of Judges for the determination of reasonable attorney fees and costs.5



                                   IV. CONCLUSION

              For the reasons set forth above, the petition for attorney fees and costs in

this case is granted, and this case is remanded to the Workers’ Compensation Office of

Judges for a determination of reasonable attorney fees and costs.

                                                      Petition granted and case remanded.




       5
         This Court requested that the parties address several other issues in their
supplemental briefs. After further considering the matter, we find that it is not necessary
to address these issues in order to resolve this case.
                                             9